Name: 84/22/EEC: Commission Decision of 22 December 1983 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy;  plant product;  Europe
 Date Published: 1984-01-25

 Avis juridique important|31984D002284/22/EEC: Commission Decision of 22 December 1983 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 020 , 25/01/1984 P. 0018 - 0018*****COMMISSION DECISION of 22 December 1983 authorizing the Italian Republic to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (84/22/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 83/133/EEC (1), authorized the Italian Republic to introduce until 31 December 1983 intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (2), and put into free circulation in the other Member States; Whereas on 6 December 1983 the Italian Government submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1984; Whereas the circumstances which led the Commission to adopt Decision 83/133/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the Italian Republic has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfill the requirements of Protocol 4 to the LomÃ © Convention; Whereas, in these circumstances, authorization should be given to the Italian Republic to extend the intra-Community surveillance to imports of the products in question, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 83/133/EEC is hereby extended to 31 December 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 22 December 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 91, 9. 4. 1983, p. 37. (2) Bolivia, Canada, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Nicaragua, Panama, Philippines, USA, Venezuela, Honduras, Haiti, Mexico.